Citation Nr: 9906206	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-28 893A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include as a result of exposure to herbicides.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDING OF FACT

The claim of entitlement to service connection for chronic 
fatigue syndrome is not plausible.


CONCLUSION OF LAW

The claim for service connection for chronic fatigue syndrome 
is not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show no complaint, 
treatment or diagnosis with regard to chronic fatigue 
syndrome.

Private treatment records dated from July 1983 to October 
1994 show that the veteran was treated in 1983 primarily for 
low back pain and depression.  However, a November 1983 
psychological evaluation from Don L. Van Ostenberg, Ph.D., 
indicates that the veteran complained of a spreading pattern 
of aches and pains.  The psychologist assessed the veteran 
with chronic pain syndrome with strong features of 
hypochondriasis and hysteria.  In January 1990, the veteran 
and his wife were hospitalized for acute carbon monoxide 
poisoning and underwent hyperbaric treatment.  

Following laboratory studies at the Metropolitan Hospital, 
the veteran was given a provisional diagnosis of chronic 
fatigue syndrome in January 1993.

Dr. Paul R. Cheney's April 1993 evaluation report of the 
veteran shows that the veteran gave a history of having a 
pattern of relapses, from 1969 to 1978, characterized by low 
back pain and sudden onset of exhaustion requiring that he 
lay down and rest for hours to a day or more.  He was 
hospitalized approximately once a year with debilitating 
fatigue and back pain.  The veteran noted a cycle of pain, 
depression, fatigue, and sleep disturbance from 1980 to 1990.  
The physician also noted the veteran's carbon monoxide 
poisoning in January 1990.  Dr. Cheney found that the veteran 
met the criteria for a diagnosis of chronic fatigue syndrome, 
and opined that the syndrome was confounded by several pre-
existing problems including severe, intermittent depression 
and chronic low back pain.  The physician could not determine 
whether the veteran's symptoms prior to 1990 could be linked 
to chronic fatigue syndrome.  Dr. Cheney did not believed 
that he met the criteria prior to the 1990 carbon monoxide 
poisoning.

In contentions submitted by the veteran's attorney to the 
Social Security Administration (SSA) in October 1994, it was 
argued that the veteran had chronic fatigue syndrome and that 
his exposure to Agent Orange during his service in Vietnam 
may have been a circumstance that accounted for the onset of 
his disability.  It was also noted that the veteran had 
suffered from chronic fatigue syndrome shortly after his 1990 
carbon monoxide poisoning.  

The veteran submitted excerpts from a medical text.  The 
article concluded that changes in certain metabolites 
suggested a role for these metabolites in the etiology of 
chronic fatigue syndrome.  In a November 1994 decision, the 
administrative law judge determined that the veteran was 
disabled effective April 1993.  The decision did not relate 
the chronic fatigue to any event of military service.  

An October 1996 VA Agent Orange examination report shows the 
veteran's history regarding exposure to the herbicide while 
stationed in Vietnam.  The examiner's impression was that the 
veteran had been exposed to Agent Orange in Vietnam.  The 
examiner diagnosed chronic fatigue immune dysfunction 
syndrome, but did not provide any opinion as to the 
syndrome's etiology.


Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d)(1998).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a) (1998). If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1998) are also satisfied: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma, Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer, respiratory cancers, and soft-tissue 
sarcoma. 38 C.F.R. § 3.309(e) (1998).

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Claims for Veterans 
Appeals (Court) has found that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

The Court has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b)(1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 489 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The veteran contends that his exposure to herbicides during 
his service in Vietnam contributed to his later development 
of chronic fatigue syndrome.  A diagnosis of chronic fatigue 
syndrome was provisionally established by the findings in 
1991.  The veteran has been subsequently diagnosed with 
chronic fatigue syndrome by both private and VA physicians.  
However, the veteran has not presented medical evidence 
attributing his chronic fatigue syndrome to service or 
linking it to his exposure to herbicides in Vietnam or any 
other incident therein.  In this regard, the Board finds that 
the submitted medical text, by its own general terms, does 
not serve to establish the required competent medical 
evidence of a nexus, with respect to the veteran, between any 
current chronic fatigue syndrome and his exposure to 
herbicides in his service in Vietnam.  See Sacks v. West, 11 
Vet. App. 314 (1998).  Although the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the veteran's claim for service 
connection for chronic fatigue syndrome is not well grounded.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).



ORDER

The veteran's claim of entitlement to service connection for 
chronic fatigue syndrome as a result of inservice herbicide 
exposure, having been found not to be well grounded, is 
denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 Department of Veterans Affairs

